PER CURIAM.
Petitioner was found guilty in 1974 by a district court jury of six sex charges (three counts of intercourse with a child, two counts of indecent liberties and one count of sodomy) arising out of three separate incidents involving three different girls, ages 9, 10, and 11, and was sentenced by the trial court to one 20-year prison term. Petitioner filed a direct appeal but entered a stipulation for dismissal, and we dismissed that appeal. In 1977, nearly 3 years after he was convicted, petitioner filed for postcon-viction relief. After a hearing on this petition, the district court denied relief. This appeal followed. Issues raised by petitioner include (1) whether the district court committed prejudicial error in denying a re*693quest for a continuance of the preliminary hearing, (2) whether the trial court erred in admitting testimony about the details of the complaints of the girls, (3) whether the prosecutor committed prejudicial misconduct in his closing argument, and (4) whether petitioner’s attorneys failed to represent him competently. Our examination of the record convinces us that the postconviction court properly denied relief.
Affirmed.
SHERAN, C. J., took no part in the consideration or decision of this case.